DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compliance with 37 C.F.R § 1.121
The amendments to the claims filed 03/30/2021 do not comply with 37 C.F.R § 1.121.  Specifically, claim 12 is labeled as “currently amended” but there have not been any amendments to this claim.  In the interest of compact prosecution, the claim has been entered as written.  Applicant is hereby notified that any future amendments that do not comply with 37 C.F.R § 1.121 may not be entered. 

Response to Arguments
Applicant’s arguments, see page 12, filed 03/30/2021, with respect to the drawings, specification, and claim objections have been fully considered and are persuasive.  The objections of the drawings, specification, and claim objections have been withdrawn.  It is noted that the claim amendments have brought about new claim objections.  See claim objections below.
Applicant’s arguments, see pages 12-13, filed 03/30/2021, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 1-19 have been withdrawn. 
Applicant's arguments, see pages 13-16, filed 03/30/2021, with respect to the 35 U.S.C 102 and 103 rejections, have been fully considered but they are not persuasive. 

	The applicant argues that Schouenborg fails to teach or suggest the requirements of claim 1, and so the addition of Gerber does not address the deficiencies of Schouenborg for the 35 U.S.C 103 rejection of claim 5.  As stated 
	Applicant also argues that Schouenborg, in view of Williams, does not establish a proper prima facie case of obviousness for claims 10, 11, 15, and 16.  As stated hereinabove, the examiner maintains the position that claim 1 of the instant application is anticipated by Schouenborg.  Williams is relied upon to teach the limitations of claims 10, 11, 15, and 16.  Williams teaches methods of performing neuromodulation, wherein an intravascular device would be positioned within the arterial, venous, or coronary vasculature or in the heart, with leads extending through the vasculature to locations from which electrical stimulus is delivered from the leads in order to deliver a therapeutic benefit to target neurological structures such as brain tissue (paragraph [0061], lines 1-16).  Williams also teaches that electrode leads include one or more electrodes that are configured to pass energy through the wall of the surrounding vessel into the targeted neurological structure (paragraph [0037]), which is equivalent to stimulating a target region that is spaced from the vascular region, e.g. vessel.  Williams also teaches using various combinations of electrodes located on the lead to determine the optimal response to the neurological stimulus (paragraph [0038]).  Applicant’s reference to paragraph [0092] only alludes to one embodiment of Williams’ disclosure.  Williams also teaches that “Alternatively, the electrical energy may be conducted transvenously through the vessel walls towards the neurological target without penetration of the vessel wall” (paragraph [0093]), which conflicts with the applicant’s assertion that Williams requires direct positioning of the lead outside of a vessel using an invasive approach.  Please see rejections below.

Claim Objections
Claim 1 objected to because of the following informalities:  
Lines 9-10: “the target region of that is associated” should say “the target region that is associated”.  Please remove the “of”.
Line 10: “that is associated with the brain activity where the target region is exterior” should say “that is associated with the brain activity, where the target region is exterior”.  Please add comma.  
Appropriate correction is required.
Claim 3 objected to because of the following informalities:
Lines 1-2: “controls to a muscle movement” should say “controls a muscle movement”.  Please remove the “to”.
Claim 18 objected to because of the following informalities:
Line 16: “stimulated area cerebral tissue” should say “stimulated area of cerebral tissue”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 12-14, 17-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schouenborg, et al. (WO 2017/209673).  All citations herein are made to Schouenborg, et al. (US 2019/0134401), which is equivalent to WO 2017/209673.
Regarding claim 1, Schouenborg teaches a method of stimulating a target region of a cerebral tissue of a brain, where the target region is associated with a brain activity of an individual (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4; paragraph 134), the method comprising: (Figure 1, element 3) positioning a first series of electrodes in a first vascular location in a first region of the brain (paragraph 217, lines 1-5; paragraphs 132 and 134); (Figure 3a; elements 204, 206, 208, 210, 212) positioning a second series of electrodes in a second vascular location in a second region of the brain (paragraph 282, lines 4-7; paragraph 285, lines 1-5; paragraphs 132 and 134); (Figure 3a, element 214) where the first region of the brain and the second region of the brain are located at a distance from the target region of that is associated with the brain activity where the target region is exterior to both the first vascular location and the second vascular location (paragraph 282, lines 7-10; paragraphs 132 and 134), (Figure 3a, element 214) and where the first region of the brain is spaced from the second region of the brain (paragraph 282, lines 7-10; paragraphs 132 and 134); (Figure 3a) repeatedly applying stimulation energy to a plurality of electrode combinations, wherein each electrode combination comprises one or more electrodes from the first series of electrodes and/or the second series of electrodes (paragraph 282, lines 4-7; paragraph 287, lines 1-7), (Figure 3a) where application of stimulation energy to each electrode combination produces an associated stimulated area of cerebral tissue respectively associated with that electrode combination (paragraph [0287], lines 1-7); and identifying a target combination of electrodes where the associated stimulated area of cerebral tissue affects the brain activity (paragraph 79, lines 1-3; paragraph 287, lines 1-7).
Regarding claim 2, Schouenborg teaches the method of claim 1 (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4), (Figure 3a; elements 208, 208a, 208b, 210, 212) where the plurality of combination of electrode combinations comprises at least three electrodes selected from the first series of electrodes and/or the second series of electrodes (paragraph 285, lines 1-5).
Regarding claim 3, Schouenborg teaches the method of claim 1 (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4), where the brain activity controls to a muscle movement (paragraph 30, lines 1-18).
Regarding claim 4, Schouenborg teaches the method of claim 1 (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4), further comprising monitoring a portion of the individual for movement and associating increased or decreased movement of the portion of the individual when applying stimulation to the target region using the target combination of electrodes (paragraph 205, lines 1-14; paragraph 169, lines 1-5; paragraph 11, lines 20-24).
Regarding claim 6, Schouenborg teaches the method of claim 1 (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4), (Figures 3a and 5; elements 100, 204, 206) where repeatedly applying stimulation energy to the plurality of electrode combinations selected from the first series of electrodes and/or the second series of electrodes (paragraph 100, lines 1-17; paragraph 282, lines 1-11) comprises (Figures 3a and 5; elements 100, 108, 110, 112, 114, 204, 206, and 208) determining every permutation of at least three electrodes (paragraph 287, lines 1-7) and (Figure 5; elements 100 and 114) applying stimulation energy to every permutation until identifying the target combination of electrodes and the target region (paragraph 100, lines 1-17; paragraph 282, lines 1-11; paragraph 284, lines 1-3).
Regarding claim 7, Schouenborg teaches the method of claim 1 (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4), further comprising applying a therapeutic energy to the target combination of electrodes to treat the target region (paragraph 127, lines 8-13; paragraph 244, lines 11-14).
Regarding claim 8, Schouenborg teaches the method of claim 1 (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4), (Figure 6, element 500) further comprising applying a therapeutic energy to the target region using at least one second therapy electrode device (paragraph 297, lines 1-4; paragraph 298, lines 1-8; paragraph 140, lines 1-4).
Regarding claim 9, Schouenborg teaches the method of claim 6 (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4), (Figure 5, element 108) further comprising pausing between applying stimulation energy to each combination of electrodes (paragraph 282, lines 1-11; paragraph 283, lines 1-6).
Regarding claim 12, Schouenborg teaches the method of claim 1 (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4), further comprising obtaining a non-invasive image of the brain to correlate the target region with at least one anatomical feature (paragraph 7, lines 8-13; paragraph 154, lines 1-9).
Regarding claim 13, Schouenborg teaches the method of claim 1 (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4), where the first series of electrodes comprises a first elongate structure carrying the first series of electrodes (paragraph 18, lines 1-8; paragraph 295, lines 1-4), (Figure 6, element 500) the method further comprising anchoring the first elongate structure in the first region of the brain (paragraph 297, lines 4-8; paragraph 298, lines 1-4).
Regarding claim 14, Schouenborg teaches the method of claim 13 (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4), where the second series of electrodes comprises a second elongate structure carrying the second series of electrodes (paragraph 18, lines 1-8; paragraph 295, lines 1-4), (Figure 6, element 500) the method further comprising anchoring the second elongate structure in the second region of the brain (paragraph 297, lines 4-8; paragraph 298, lines 1-4).
Regarding claim 17, Schouenborg teaches a method of stimulating a cerebral tissue of a brain, where the cerebral tissue is associated with a brain activity of an individual (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4; paragraph 134), the method comprising: (Figure 1, element 3) positioning a first series of electrodes in a first vascular location in a first region of the brain (paragraph 217, lines 1-5; paragraphs 132 and 134); (Figure 3a, elements 204, 206, 208, 210, 212) positioning a second series of electrodes in a second vascular location in a second region of the brain (paragraph 282, lines 4-7; paragraph 285, lines 1-5; paragraphs 132 and 134); (Figure 3a, element 214) where the first region of the brain and the second region of the brain are located at a distance from the region in the cerebral tissue of the brain that is associated with the brain activity (paragraph 282, lines 7-10; paragraphs 132 and 134), (Figure 3a, element 214) and where the first region of the brain is spaced from the second region of the brain (paragraph 282, lines 7-10; paragraphs 132 and 134); (Figure 3a) repeatedly applying stimulation energy to a plurality of electrode combinations, wherein each electrode combination comprises one or more electrodes from the first series of electrodes and/or one or more electrodes from the second series of electrodes (paragraph 282, lines 4-7; paragraph 287, lines 1-7), (Figure 3a) where application of stimulation energy to each electrode combination produces an associated stimulated area of cerebral tissue respectively associated with that electrode combination (paragraph 287, lines 1-7); identifying a target combination of electrodes where the associated stimulated area of cerebral tissue affects the brain activity (paragraph 79, lines 1-3; paragraph 287, lines 1-7); and applying therapeutic energy to the associated stimulated area (paragraph 127, lines 8-13; paragraph 244, lines 11-14).  
Regarding claim 18, Schouenborg teaches a method of applying stimulation to tissue in a body of an individual (paragraph 132, lines 1-4; paragraph 11, lines 7-9; paragraph 30, lines 1-18; paragraph 134), the method comprising: (Figure 1, element 3) positioning a first series of electrodes in a first vascular location in a first region of the body (paragraph 217, lines 1-5; paragraphs 132 and 134); (Figure 3a, elements 204, 206, 208, 210, 212) positioning a second series of electrodes in a second vascular location in a second region of the body (paragraph 282, lines 4-7; paragraph 285, lines 1-5; paragraphs 132 and 134); (Figure 3a, element 214) where the first region of the tissue and the second region of the body are located at a distance from the target region (paragraph 282, lines 7-10; paragraphs 132 and 134), where the target region is associated with a bodily function (paragraph 30, lines 1-18), (Figure 3a, element 214) and where the first region of the body is spaced from the second region of the body (paragraph 282, lines 7-10; paragraphs 132 and 134); (Figure 3a) repeatedly applying stimulation energy to a plurality of electrode combinations, wherein each electrode combination comprises one or more electrodes from the first series of electrodes and/or one or more electrodes from the second series of electrodes (paragraph 282, lines 4-7; paragraph 287, lines 1-7), (Figure 3a) where application of stimulation energy to each electrode combination produces an associated stimulated area cerebral tissue respectively associated with that electrode combination (paragraph 287, lines 1-7); and identifying a target combination of electrodes where the associated stimulated area of a tissue affects the bodily function (paragraph 79, lines 1-3; paragraph 287, lines 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schouenborg, et al. (U.S PGPUP No. 2019/0134401) in view of Gerber, et al. (U.S PGPUB No. 2011/0040546).
Schouenborg teaches the method of claim 4 (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4).  Schouenborg teaches use of the method for treating a movement disorder, including epilepsy (paragraphs 28 and 186, claim 37).  Schouenborg does not teach the limitation of the instant claim 5, that is wherein monitoring for movement comprises using an accelerometer device on a hand or leg of the individual.
Gerber teaches treatment of movement disorders, including epilepsy, with deep brain stimulation (paragraphs 2, 33, 116-119).  Gerber also teaches wherein therapeutic efficacy of such treatment may be assessed by using an accelerometer to detect abnormal body movements (Figure 1a, element 26; paragraph 117, lines 15-17).  Accelerometers for detecting abnormal body movements are often/typically placed on a hand/leg as evidenced by Yang (Yang, et al.  A Review of Accelerometry-Based Wearable Motion Detectors for Physical Activity Monitoring. Sensors 2010, 10, 7772-7788.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have monitored an individual’s movement in response to applying stimulation energy to cerebral brain tissue of the individual because Schouenborg teaches such a method.  It further would have been obvious to use an accelerometer to detect such movement because Gerber teaches that an accelerometer is useful for such purpose.  It would have been obvious that the accelerometer be placed on a hand or leg of the individual because Yang teaches sensor placement for an accelerometer on arms and legs in order to detect unusual body movements.  Therefore, claim 5 is unpatentable over Schouenborg, et al. and Gerber, et al. 
Claims 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schouenborg, et al. (U.S PGPUB No. 2019/0134401) in view of Williams et al. (U.S PGPUB No. 2007/0255379).
Regarding claims 10 and 11, Schouenborg teaches the method of claim 1 (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4).  Schouenborg teaches that the excitable tissue that may be stimulated is neuronal tissue, endocrine tissue, the heart, or the vascular system (paragraph 132, lines 1-4; claim 13).  Schouenborg does not teach the limitation of instant claim 10, that is where the first vascular location is accessed by advancing the first series of electrodes through a vessel outside of the brain.  Schouenborg also does not teach the limitation of the instant claim 11, that is where the second vascular location is accessed by advancing the second series of electrodes through the vessel outside of the brain.
Williams teaches methods of performing neuromodulation, wherein an intravascular device would be positioned within the arterial, venous, or coronary vasculature or in the heart, with leads extending through the vasculature to locations from which electrical stimulus is delivered from the leads in order to deliver a therapeutic benefit to target neurological structures such as brain tissue (paragraph 61, lines 1-16).  Williams further discloses using neurostimulation of the peripheral nervous system as a treatment of congestive heart failure and using neurostimulation directed towards the central nervous system (paragraph 75, Figures 6 and 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply stimulation energy to cerebral brain tissue via a vascular location of an individual in order to identify a target combination of electrodes because Schouenborg teaches such a method.  It further would have been obvious to access the cerebral brain tissue by advancing a series of electrodes through a vessel outside of the brain because Williams shows that electrodes may be effectively delivered to target regions of the brain via the vasculature.  Therefore, claims 10 and 11 are unpatentable over Schouenborg, et al. and Williams, et al.
Regarding claims 15 and 16, Schouenborg teaches the method of claim 1 (paragraph 135, lines 9-12; paragraph 136, lines 1-6; paragraph 132, lines 1-4).  Schouenborg teaches that such regions of the brain are vascular locations comprising area outside of a vascular body (paragraph 132, lines 1-4; claims 13-15).  Schouenborg does not teach the limitation of each of claims 15 and 16, that is positioning of the first series of electrodes (claim 15) and positioning of the second series of electrodes (claim 16) comprises advancing each series of electrodes through a vascular body in the brain to access the area outside of the vascular body.  
Williams teaches methods of performing neuromodulation, wherein an intravascular device would be positioned within the arterial, venous, or coronary vasculature or in the heart, with leads extending through the vasculature to locations from which electrical stimulus is delivered from the leads in order to deliver a therapeutic benefit to target neurological structures such as brain tissue (paragraph 61, lines 1-16; paragraphs 101-102; Figures 11a and 11b).  Williams also teaches an electrode arrangement for treating sleep apnea by positioning electrodes so that stimulation energy is conducted to the hypoglossal nerve using electrodes anchored in the left and right internal jugular veins, near the points where those veins cross the left and right hypoglossal nerves (paragraphs 100 and 101; Figure 10, element 26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply stimulation energy to cerebral brain tissue via a vascular location of an individual in order to identify a target combination of electrodes because Schouenborg teaches such a method.  It further would have been obvious to stimulate a first region of the brain outside of a vascular body and access this region by positioning and advancing a first series of electrodes through the vascular body as Williams encourages this method as a means for positioning electrodes in the brain.  Therefore, claims 15 and 16 are unpatentable over Schouenborg, et al. and Williams, et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        





/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792